Title: Definitive Treaty of Peace between the United States and Great Britain, 3 September 1783
From: Hartley, David,Adams, John,Franklin, Benjamin,Jay, John
To: 


          Early on the morning of September 3, Benjamin Franklin, John Jay, and
            William Temple Franklin rode into Paris carrying four official
              copies of the treaty
            that would end the War for American Independence. Joined by Adams, they convened at Hartley’s
            chambers at the Hôtel de York. There the texts were reviewed, and the two
            secretaries—William Temple Franklin and George Hammond—attested the copies of the
            commissions that would be appended to them. At half past ten o’clock, the four
            principals signed the treaties and affixed their seals “with the most perfect cordiality
            on both sides,” as Hartley wrote. Cordiality may have reigned, but this was not the
            treaty any of them had hoped for.
          Hartley assured the Americans that morning, on Fox’s behalf, that all the points that
            had been under consideration since the previous spring and any others they might wish to
            raise would be “immediately resumed in negotiation.” In the meantime, they were signing essentially
            the same document they had signed on November 30, 1782. The nine articles of the provisional treaty were
            retained nearly verbatim, the chief difference being the shift of a portion of text from
            the end of Article 1 to the beginning of Article 2, where it belonged thematically. The
            British added a tenth article stipulating standard terms for ratification and dropped
            the separate article concerning the borders of West Florida. Fox had worried that the
            Americans would object to the crown’s priority in the preamble he supplied, but they did
              not.
          
          Another matter of protocol which caused concern on both sides was the question of
            gifts. Fox knew that royal portraits were out of the question, but he thought it would
            not be excessive to present each of the four American peace commissioners with the sum
            of £1,000 sterling that was customary for a sole ambassador. Manchester and Hartley
            recommended that each commissioner receive half that sum, for a total of £2,000. Hartley
            promised to broach the subject with Franklin. As the American commissioners had no means
            to reciprocate and did not wish to insult the king by refusing, they were in a quandary.
            “So much was said against it,” according to Adams’ later account, “that we never saw the
            presents and heard no more about them.”
          Once the treaties were signed, the commissioners dispatched a messenger to Versailles,
            as Vergennes had requested. The British
            and Spanish ambassadors and their secretaries convened at Vergennes’ chambers between
            noon and one o’clock to sign their own treaties. (The preliminary Anglo-Dutch treaty had
            been signed the previous day.) That business was concluded at three o’clock in the
            afternoon, after which Vergennes hosted a dinner for those who had been involved in all
            four negotiations. There were 31 at table.
          None of the American commissioners left descriptions of the evening’s celebration,
            other than Adams’ recollection 30 years later that they traveled to Versailles in
            company with Hartley and “dined amidst mutual
              congratulations.” Franklin anticipated
            the day’s events with a degree of resignation. When informing Henry Laurens, he wrote
            that after so many frustrating months, “it is come finally to this.” When Laurens wrote
            to Congress, he expressed regret at the outcome. Adams was overtly gloomy when writing
            to his wife the day after the signing: “We have negotiated here, these Six Months for
            nothing.” Jay said nothing of his disappointment when writing to Robert Morris, but did
            offer a reflection. “We are now thank God in the full Possession of Peace and
            Independence,” he wrote. “If we are not a happy People now, it will be our own
              Fault.”
         
          
            
              [September 3, 1783]
            
            In
              THE
              Name
              OF THE MOST
              Holy & UNDIVIDED
              Trinity.
            It
              HAVING pleased the divine Providence to dispose
              the Hearts of the most Serene & most Potent Prince George the third, by the Grace
              of God, King of Great Britain, France & Ireland Defender of the Faith, Duke of
              Brunswick & Lunebourg, Arch-Treasurer, and Prince Elector of the holy Roman Empire
              &ca. and of the United States of America to forget all past Misunderstandings and
              Differences that have unhappily interrupted the good Correspondence and Friendship
              which they mutually wish to restore; and to establish such a beneficial and
              satisfactory Intercourse between the two Countries upon the Ground of reciprocal
              Advantages and mutual Convenience as may promote and secure to both perpetual Peace
              & Harmony; and having for this desirable End already laid the Foundation of Peace
              & Reconciliation by the Provisional Articles signed at Paris on the 30th. of Novr.
              1782 by the Commissioners empower’d on each Part, which Articles were agreed to be
              inserted in and to constitute the Treaty of Peace proposed to be concluded between the
              Crown of Great Britain and the said United States, but which Treaty was not to be concluded until Terms of
              Peace should be agreed upon between Great Britain & France, and his Britannic
              Majesty should be ready to conclude such Treaty accordingly: and the Treaty between
              Great Britain and France having since been concluded, His Britannic Majesty & the
              United States of America, in order to carry into full Effect the Provisional Articles
              above mentioned, according to the Tenor thereof, have constituted & appointed,
              that is to say His Britannic Majesty on his Part, David Hartley Esqre: Member of the Parliament of Great
              Britain; and the said United States on their Part John Adams Esqre: late a Commissioner of the United
              States of America at the Court of Versailles, late Delegate in Congress from the State
              of Massachusetts and Chief Justice of the said State, and Minister Plenipotentiary of
              the said United States to their High Mightinesses the States General of the United
              Netherlands; Benjamin Franklin Esqre: late Delegate
              in Congress from the State of Pennsylvania, President of the Convention of the said
              State & Minister Plenipotentiary from the United States of America at the Court of
              Versailles; John Jay Esqre: late President of
              Congress, and Chief Justice of the state of New-York & Minister Plenipotentiary
              from the said United States at the Court of Madrid; to be the Plenipotentiaries for the concluding and signing the
              present Definitive Treaty; who after having reciprocally communicated their respective
              full Powers have agreed upon &
              confirmed the following Articles.
          
          
            Article 1st.
            His Britannic Majesty acknowledges the said United States, viz. New-Hampshire, Massachusetts Bay,
              Rhode-Island & Providence Plantations, Connecticut, New-York, New Jersey,
              Pennsylvania, Delaware, Maryland, Virginia, North Carolina, South Carolina &
              Georgia, to be free sovereign & Independent States; that he Treats with them as
              such, and for himself his Heirs & Successors relinquishes all Claims to the
              Government Propriety and Territorial Rights of the same & every Part thereof.
          
          
          
            Article 2d.
            And that all Disputes which might arise in future on the Subject of the Boundaries of
              the said United States may be prevented, it is hereby agreed and declared, that the
              following are and shall be their Boundaries Viz: From the North West Angle of Nova
              Scotia, viz: that Angle which is formed by a Line drawn due North from the Source of
              St Croix River to the Highlands along the said Highlands which divide those Rivers
              that empty themselves into the River St. Lawrence from those which fall into the
              Atlantic Ocean, to the Northwesternmost Head of Connecticut River; Thence down along
              the Middle of that River to the forty fifth Degree of North Latitude; From thence by a
              Line due West on said Latitude until it strikes the River Iroquois or Cataraquy;
              Thence along the middle of said River into Lake Ontario; through the Middle of said
              Lake until it strikes the Communication by Water between that Lake & Lake Erie;
              Thence along the middle of said Communication into Lake Erie; through the middle of
              said Lake, untill it arrives at the Water Communication between that Lake & Lake
              Huron; Thence along the middle of said Water Communication into the Lake Huron, thence
              through the middle of said Lake to the Water-Communication between that Lake and Lake
              Superior thence through Lake Superior Northward of the Isles Royal & Phelipeaux to
              the Long Lake; Thence through the Middle of said Long Lake, and the Water
              Communication between it and the Lake of the Woods, to the said Lake of the Woods,
              Thence through the said Lake to the most Northwestern Point thereof, & from thence
              on a due West Course to the River Mississippi, Thence by a Line to be drawn along the
              middle of the said River Mississippi until it shall intersect the Northernmost Part of
              the thirty first Degree of North Latitude. South, by
              a Line to be drawn due East from the Determination of the Line last mentioned, in the
              Latitude of thirty one Degrees North of the Equator to the Middle of the River
              Apalachicola or Catahouche: Thence along the middle thereof to its Junction with the
              Flint River; Thence strait to the Head of St Mary’s River, and thence down along the
              Middle of St Mary’s River to the Atlantic Ocean. East
              by a Line to be drawn along the Middle of the River St Croix, from its Mouth in the
              Bay of Funday to its Source, and from its Source directly
              North to the aforesaid Highlands, which divide the Rivers that fall into the Atlantic
              Ocean from those which fall into the River St. Lawrence; comprehending all Islands
              within twenty Leagues of any Part of the Shores of the United States, & lying
              between Lines to be drawn due East from the Points where the aforesaid Boundaries
              between Nova Scotia on the one Part and East Florida on the other, shall respectively
              touch the Bay of Fundy and the Atlantic Ocean, excepting such Islands as now are or
              heretofore have been within the Limits of the said Province of Nova Scotia.
          
          
            Article 3d.
            It is agreed that the People of the United States shall continue to enjoy unmolested
              the Right to take Fish of every kind on the Grand Bank and on all the other Banks of
              Newfoundland, also in the Gulph of St. Lawrence and at all other Places in the Sea
              where the Inhabitants of both Countries used at any time heretofore to fish. And also
              that the Inhabitants of the United States shall have Liberty to take Fish of every
              kind on such Part of the Coast of Newfoundland as British Fishermen shall use, (but
              not to dry or cure the same on that Island) and also on the Coasts Bays & Creeks
              of all other of his Britannic Majestys Dominions in America, and that the American
              Fishermen shall have Liberty to dry & cure Fish in any of the unsettled Bays
              Harbours and Creeks of Nova-Scotia, Magdalen Islands, and Labrador, so long as the
              same shall remain unsettled, but so soon as the same or either of them shall be
              settled, it shall not be lawful for the sd: Fishermen to dry or cure Fish at such
              Settlement, without a previous Agreement for that purpose with the Inhabitants,
              Proprietors or Possessors of the Ground.
          
          
            Article 4th.
            It is agreed that Creditors on either Side shall meet with no Lawful Impediment to
              the Recovery of the full Value in Sterling Money of all bona fide Debts heretofore
              contracted.
          
          
            Article 5th.
            It is agreed that the Congress shall earnestly recommend it to the Legislatures of
              the respective States to provide for the Restitution of all Estates,
              Rights and Properties which have been confiscated belonging to real British Subjects;
              and also of the Estates Rights & Properties of Persons resident in Districts in
              the Possession of his Majesty’s Arms, and who have not borne Arms against the said
              United States. And that Persons of any other Description shall have free Liberty to go
              to any Part or Parts of any of the thirteen United States and therein to remain twelve
              Months unmolested in their Endeavours to obtain the Restitution of such of their
              Estates, Rights, and Properties as may have been confiscated. And that Congress shall
              also earnestly recommend to the several States, a Reconsideration and Revision of all
              Acts or Laws regarding the Premises, so as to render the said Laws or Acts perfectly
              consistent not only with Justice and Equity but with that Spirit of Conciliation which
              on the Return of the Blessings of Peace should universally prevail. And that Congress
              shall also earnestly recommend to the several States, that the Estates Rights &
              Property’s of such last mentioned Persons shall be restored to them, they refunding to
              any Persons who may be now in Possession the bona fide Price (where any has been
              given) which such Persons may have Paid on purchasing any of the said Lands, Rights or
              Properties, since the Confiscation.
            And it is agreed that all Persons who have any Interest in confiscated Lands either
              by Debts, Marriage Settlements or otherwise, shall meet with no lawful Impediment in
              the Prosecution of their just Rights.
          
          
            Article 6th.
            That there shall be no future Confiscations made, nor any Prosecutions commenced
              against any Person or Persons for or by Reason of the Part which he or they may have
              taken in the present War and that no Person shall on that Account suffer any future
              Loss or Damage either in his Person Liberty or Property; and that those who may be in
              Confinement on such Charges at the Time of the Ratification of the Treaty in America
              shall be immediately set at Liberty, and the Prosecutions so commenc’d be
              discontinued.
          
          
          
            Article 7th.
            There shall be a firm & perpetual Peace between his Britannic Majesty and the
              said States & between the Subjects of the one, and the Citizens of the other,
              wherefore all Hostilities both by Sea & Land shall from hence forth cease: All
              Prisoners on both sides shall be set at Liberty, and his Britannic Majesty shall with
              all convenient Speed, and without causing any Destruction, or carrying away any
              Negroes or other Property of the American Inhabitants, withdraw all his Armies,
              Garrisons and Fleets from the said United States, and from every Port, Place and
              Harbour within the same; leaving in all Fortifications the American Artillery that may
              be therein. And shall also order & cause all Archives, Records, Deeds & Papers
              belonging to any of the said States or their Citizens, which in the Course of the War
              may have fallen into the Hands of his Officers, to be forthwith restored and deliver’d
              to the proper States & Persons to whom they belong.
          
          
            Article 8th.
            The Navigation of the River Mississippi, from its Source to the Ocean shall forever
              remain free and open to the Subjects of Great Britain and the Citizens of the United
              States.
          
          
            Article 9th.
            In Case it should so happen that any Place or Territory belonging to Great Britain or
              to the United States should have been conquer’d by the Arms of either from the other
              before the Arrival of the said Provisional Articles in America it is agreed that the
              same shall be restored without Difficulty and without requiring any Compensation.
          
          
            Article 10th.
            The Solemn Ratifications of the present Treaty expedited in good and due Form shall
              be exchanged between the contracting Parties in the Space of Six Months or sooner if
              possible to be computed from the Day of the Signature of the present Treaty. In
              WITNESS whereof we the undersigned their
              Ministers Plenipotentiary have in their Name & in Virtue of our full Powers signed with our Hands the present Definitive Treaty, and caused the Seals of our Arms to
              be affixed thereto.
            Done
              AT
              Paris, this third Day of September, In the Year of
              our Lord, one thousand seven hundred & Eighty three.
             
              [seal] D Hartley
                 [seal] John Adams.[seal]B Franklin[seal] John
                  Jay
            
          
        